Citation Nr: 0432548	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  02-03 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUES

1.  Whether the medical services provided by the Retina 
Associates of Western, N.Y., P.C., on July 6, 2001, were 
provided on an emergent basis for the purpose of payment or 
reimbursement for unauthorized medical services provided by 
the Retina Associates of Western, N.Y., P.C., pursuant to the 
"Millennium Bill Act."

2.  Entitlement to payment or reimbursement for unauthorized 
medical services provided by the Retina Associates of 
Western, N.Y., P.C., pursuant to the "Millennium Bill Act."

(The issue of entitlement to an increased rating for anxiety 
neurosis with phobic features, currently rated as 30 percent 
disabling, will the subject of a separate decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1968 to November 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Canandaigua, New York, 
Department of Veterans Affairs (VA), Medical Center.  In a 
November 2003 decision, the Board determined that the veteran 
was not entitled to payment for the private medical expenses 
incurred on July 6, 2001 as provided by the Retina Associates 
of Western, N.Y., P.C., pursuant to 38 U.S.C.A. § 1703 and 38 
U.S.C.A. §§ 1710, 1728.  The Board remanded the issue of 
entitlement to payment or reimbursement for unauthorized 
medical services provided by the Retina Associates of 
Western, N.Y., P.C., pursuant to the "Millennium Bill Act" to 
the Agency of Original Jurisdiction (AOJ).  

Following the remand, in a November 2004 supplemental 
statement of the case, it was noted that the case was 
reviewed, but the veteran was determined not to be eligible 
for payment or reimbursement for unauthorized medical 
services provided by the Retina Associates of Western, N.Y., 
P.C., pursuant to the "Millennium Bill Act" because the 
services in question were provided on a non-emergent basis.  

The entitlement to payment or reimbursement for unauthorized 
medical services provided by the Retina Associates of 
Western, N.Y., P.C., pursuant to the "Millennium Bill Act" 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDING OF FACT

On July 6, 2001, the veteran underwent emergency surgery for 
a detached retina; the surgery was performed by a doctor from 
Retina Associates of Western, N.Y., P.C. 

CONCLUSION OF LAW

The medical services provided by the Retina Associates of 
Western, N.Y., P.C., on July 6, 2001, were provided on an 
emergent basis for the purpose of payment or reimbursement 
for unauthorized medical services provided by the Retina 
Associates of Western, N.Y., P.C., pursuant to the 
"Millennium Bill Act."  38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1003 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  VCAA does not 
apply in this case.  The Secretary enacted implementing 
regulations do not apply to this case, in which the governing 
regulations reside in Part 17 of 38 C.F.R.  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001).

In a November 2003 decision, the Board determined that the 
veteran was not entitled to payment for the private medical 
expenses incurred on July 6, 2001 as provided by the Retina 
Associates of Western, N.Y., P.C., pursuant to 38 U.S.C.A. § 
1703 and 38 U.S.C.A. §§ 1710, 1728.  In the decision, the 
Board stated the following with regard to whether the 
services rendered when provided on an emergent basis: 

The veteran further maintains that the 
private medical services were rendered in 
an emergency because his vision was 
decreasing, and that VA facilities were 
not available.  A review of the record 
confirms that the veteran needed 
emergency medical services due to his 
detached retina.  Apparently VA could not 
schedule him for an appointment 
immediately.  Thus, his assertions in 
that regard are credible.

Thus, the Board in essence determined that there was an 
emergency.  The veteran's claims pursuant to 38 U.S.C.A. § 
1703 and 38 U.S.C.A. §§ 1710, 1728 were denied on other 
bases.  The matter remaining was the issue of entitlement to 
payment or reimbursement for unauthorized medical services 
provided by the Retina Associates of Western, N.Y., P.C., 
pursuant to the "Millennium Bill Act."  This matter was 
remanded.  

In the Board's remand, the Board stated the following:

In this case, as noted above, the veteran 
had a detached retina which he had 
repaired.  This was done on an emergent 
basis.  When the veteran is not eligible 
for reimbursement under 38 U.S.C.A. § 
1728 for the emergency treatment 
provided, payment or reimbursement for 
emergency services for nonservice-
connected conditions in non-VA facilities 
may be authorized under 38 U.S.C.A. § 
1725 (West 2002) and 38 C.F.R. §§ 
17.1000-1003 (2003).  Section 1725 was 
enacted as part of the Veterans 
Millennium Health Care and Benefits Act, 
Public Law 106- 177, and is referred to 
as the "Millennium Bill Act."

The Board further noted that the services rendered were after 
May 29, 2000.  Thus, the Millennium Bill Act might be 
applicable in this case.  However, the Board determined that 
information contained in the file was insufficient to 
determine if the veteran meets all of the criteria for 
entitlement under the Millennium Bill Act.  Therefore, the 
Board remanded this matter to the Canandaigua, New York, VA 
Medical Center for consideration.  The Medical Center in 
Canandaigua, New York, was instructed to consider whether 
payment or reimbursement for unauthorized medical services 
provided by the Retina Associates of Western, N.Y., P.C., may 
be made pursuant to the "Millennium Bill Act."

Despite the foregoing, following the remand, in a November 
2004 supplemental statement of the case, it was noted that 
the case was reviewed, but the veteran was determined not to 
be eligible for payment or reimbursement for unauthorized 
medical services provided by the Retina Associates of 
Western, N.Y., P.C., pursuant to the "Millennium Bill Act" 
because the services in question were provided on a non-
emergent basis.  It was indicated that the services were non-
emergent as they were planned.  

Since the Medical Center in Canandaigua, New York essentially 
ignored the Board's decision and remand with regard as to 
whether an emergency existed, the purpose of this decision is 
to clearly resolve that matter.  

The veteran had a detached retina.  He was experiencing 
bleeding and flashing lights in his right eye as well as 
decreased vision.  His private physician determined that he 
needed surgery for the detached retina.  The veteran 
contacted VA to advise VA that he needed emergency surgery 
because he had a detached retina.  The veteran underwent 
detached retina repair on July 6, 2001 at the Park Ridge 
Hospital.  The surgery was performed by a doctor from Retina 
Associates of Western, N.Y., P.C.  It was indicated that the 
veteran could not be scheduled by VA for several months and 
the veteran obviously could not wait until that time.  

In sum, on July 6, 2001, the veteran underwent emergency 
surgery for a detached retina; the surgery was performed by a 
doctor from Retina Associates of Western, N.Y., P.C.  Thus, 
the medical services provided by the Retina Associates of 
Western, N.Y., P.C., on July 6, 2001, were provided on an 
emergent basis for the purpose of payment or reimbursement 
for unauthorized medical services provided by the Retina 
Associates of Western, N.Y., P.C., pursuant to the 
"Millennium Bill Act."  38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1003 (2004).


ORDER

The medical services provided by the Retina Associates of 
Western, N.Y., P.C., on July 6, 2001, were provided on an 
emergent basis for the purpose of payment or reimbursement 
for unauthorized medical services provided by the Retina 
Associates of Western, N.Y., P.C., pursuant to the 
"Millennium Bill Act."  


REMAND

The Board will not reiterate the substance of the prior 
remand.  At this point, the Board has clearly resolved that 
the veteran was treated on an emergent basis.  The matter to 
be further resolved is whether he is entitled to payment or 
reimbursement for unauthorized medical services provided by 
the Retina Associates of Western, N.Y., P.C., pursuant to the 
"Millennium Bill Act."  Unfortunately, the claims file is 
still insufficient to make this determination.  

Therefore, the Board is remanding this matter to the 
Canandaigua, New York, VA Medical Center for consideration.  
Accordingly, this matter is REMANDED for the following 
action:

The Medical Center in Canandaigua, New 
York, should consider whether payment or 
reimbursement for unauthorized medical 
services provided by the Retina 
Associates of Western, N.Y., P.C., may be 
made pursuant to the "Millennium Bill 
Act." 

If upon completion of the requested action, the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



